DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 2 200.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11, 13-15, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexia et al. (US 2004/0193549).
Regarding claims 1 and 20, Alexia discloses an electronic system and an imaging system comprising: 
a system control component having host firmware stored thereon, the system control component comprising a print head operation module actuatable by the host firmware to transmit signals to a print head of the imaging system, the signals configured to cause the print head to operate (see Fig. 1 and paras 101-102 and 126, unit 68 is an ASIC that incorporates memory in the form of RAM or EEPROM, which is host firmware, print member 46 is a printer cartridge that includes an ink reservoir and a print head 50, a tag identifier 58 communicates authorization information to the print control module 40 causing the print head 50 to print when authorized to do so), and 
a monitor-enforce module, the monitor-enforce module comprising: 
a monitor interface configured to receive security information from a security device of the imaging system, and an enforce module, the enforce module being configured to selectively interrupt said signals transmitted by the print head operation module, based on the security information (see paras 101-102, 104, 106, 108-110, 127-128, 176, 178, 189, 196, and 202-203, when integrity of the data to be printed has been recognized then the unit 104 authorizes printing of the data but if the data has not been authenticated or the integrity has not been recognized then the unit 104 does not authorize printing of the data).
Regarding claims 2 and 13, Alexia further discloses wherein the monitor-enforce module is on the system control component and the monitor-enforce module comprises a hardware block on the system control component, configured to receive security information and selectively interrupt the print head operation (see paras 94, 196, 105, 207, 210, and 220-221, unit 68 is an ASIC that incorporates memory in the form of RAM or EEPROM, module 54 is a thin double-sided printed circuit).  
Regarding claims 3 and 14, Alexia further discloses wherein the enforce module is configured to interrupt the signals transmitted by the print head operation module via a gate (see paras 210 and 216, a logic switch selectively authorizes the passage of a signal and set 122 of diodes implements an “OR” logic function, these are logic gates).  
Regarding claim 4, alexia further discloses wherein the monitor-enforce module is separate to the system control component (see Fig. 1 and paras 101-102 and 104, CPU 18 and monitor enforce module 54 are separate).  
Regarding claim 5, Alexia further discloses wherein the monitor-enforce module is a programmable device (see para 183, a key can be programmed when installing the module 54 on the printer cartridge or programmed directly into the processing unit 68).  
Regarding claim 6, Alexia further discloses wherein the programmable device is locked or lockable (see paras 178-183, encryption keys are used to lock data).  
Regarding claims 7 and 16, Alexia further discloses wherein the security information comprises: authentication status for one or more supply items of the imaging system, and/or a disable command, and/or Page 34 of 37Attorney Docket No.: IPl638-LS] authentication information from one or more supply items of the imaging system (see paras 101-102, 104, 106, 108-110, 127-128, 176, 178, 189, 196, and 202-203, when integrity of the data to be printed has been recognized then the unit 104 authorizes printing of the data but if the data has not been authenticated or the integrity has not been recognized then the unit 104 does not authorize printing of the data).
Regarding claims 9 and 15, Alexia further discloses wherein the monitor interface is configured to receive the security information from a security communication system of the imaging system (see paras 101-102, 104, 106, 108-110, 127-128, 176, 178, 189, 196, and 202-203, when integrity of the data to be printed has been recognized then the unit 104 authorizes printing of the data but if the data has not been authenticated or the integrity has not been recognized then the unit 104 does not authorize printing of the data).
Regarding claim 11, Alexia further discloses wherein the security information is a security status packet (see paras 121-124 and 176-183, unique identification numbers are stored in the tag attached to the printer cartridge, this information is used by the CPU 18 to verify and authorize the print member 46, thus acting as a security status packet).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 17, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Alexia as applied to claims 7, 13, 15, and 16 above, and further in view of Ward et al. (US 2016/0214391).
Regarding claim 8, Alexia does not disclose expressly wherein the authentication information is a response to a challenge.
Ward discloses wherein the authentication information is a response to a challenge (see para 20, memory 110 includes an authentication algorithm 126 executable on processor 108 of controller 106 to determine the authenticity of the replaceable supply device 104, the supply device 104 is determined to be authentic when it responds correctly to a cryptographic timing challenge 128 issued by the authentication algorithm 126, and when its response 130 to the challenge is completed within an expected window of time).
Regarding claim 17, Alexia does not disclose expressly sending, by the system control component on the security communication system to a security device of a supply item of the imaging system, a challenge, receiving, by the monitor interface on the security communication system from the security device of the supply item, the authentication information, the authentication information being a response to the challenge.
Ward discloses sending, by the system control component on the security communication system to a security device of a supply item of the imaging system, a challenge, receiving, by the monitor interface on the security communication system from the security device of the supply item, the authentication information, the authentication information being a response to the challenge (see para 20, memory 110 includes an authentication algorithm 126 executable on processor 108 of controller 106 to determine the authenticity of the replaceable supply device 104, the supply device 104 is determined to be authentic when it responds correctly to a cryptographic timing challenge 128 issued by the authentication algorithm 126, and when its response 130 to the challenge is completed within an expected window of time).
Regarding claim 18, Alexia does not disclose expressly wherein the enforce module interrupts the signals unless security information confirming authenticity of all supply items in the imaging system has been received during a preceding time period.
Ward discloses wherein the enforce module interrupts the signals unless security information confirming authenticity of all supply items in the imaging system has been received during a preceding time period (see para 20, memory 110 includes an authentication algorithm 126 executable on processor 108 of controller 106 to determine the authenticity of the replaceable supply device 104, the supply device 104 is determined to be authentic when it responds correctly to a cryptographic timing challenge 128 issued by the authentication algorithm 126, and when its response 130 to the challenge is completed within an expected window of time).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the authentication challenge, as described by Ward, with the system of Alexia.
The suggestion/motivation for doing so would have been to provide for identifying an original device from a fake one thereby increasing user friendliness and system efficiency.
Therefore, it would have been obvious to combine Ward with Alexia to obtain the invention as specified in claims 8, 17, and 18.

Regarding claim 10, Alexia further discloses wherein the security communication system is configured to allow the monitor interface of the monitor-enforce module to receive communication from: a security device of a supply item of the imaging system, and/or an imaging device security device of the imaging system and/or the host firmware (see paras 101-102, 104, 106, 108-110, 127-128, 176, 178, 189, 196, and 202-203, when integrity of the data to be printed has been recognized then the unit 104 authorizes printing of the data but if the data has not been authenticated or the integrity has not been recognized then the unit 104 does not authorize printing of the data).

Claims 12 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Alexia as applied to claims 1 and 13 above, and further in view of Katayama et al. (US 6,786,659).
Alexia does not disclose expressly wherein the print head operation module is a video output.
Katayama discloses wherein the print head operation module is a video output (see abstract and col 1 lines 47-60, a printer to print a video signal using printing media including a printing ink ribbon and paper, an image processing means for storing a plurality of data different from each other in a value on which the color appearance characteristic of the printing media depends and converting, using the plurality of data, an image composed of R, G and B video signals based on the video signal to a complementary-color image consisting of a desired number of frames).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine a print head to output video data, as described by Katayama, with the system of Alexia.
The suggestion/motivation for doing so would have been to provide printing of any type or form of data as long as the printing is authorized thereby increasing system flexibility and efficiency.
Therefore, it would have been obvious to combine Katayama with Alexia to obtain the invention as specified in claims 12 and 19.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677